DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 2 from Species Group 1, Species 1 from Species Group 2, Species 1 from Species Group 3, and Species 1 from Species Group 4, in the reply filed on 4/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species. 

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2002/0009581 to Kishi in view of Applicant’s Admitted Prior Art (AAPA) and further in view of (when necessary) USPN 6,184,286 to Edwards.
Claims 1 and 11, Kishi discloses a concrete member reinforced by a fiber reinforced composite material; the reinforcing material comprising a polymer and a reinforcement fiber, wherein the polymer has a backbone comprising cyclohexane dimethanol (“CHDM”), and wherein the concrete mixture is cured while in direct contact with the CHDM-containing polymer (see entire document including [0001], [0002], [0007], [0027], [0036], [0056], [0063], [0066], [0075], [0093], [0102], [0107], and [0108]).
Kishi does not appear to mention specific concrete compositions but AAPA discloses that it is known in the art to construct concrete from a composition comprising: a polymer concrete mixture, the concrete mixture comprising an unsaturated polyester resin (“UPR”), aggregate, and curing agent (see [002]-[008] of the current application). AAPA discloses that there are known advantages, such as superior strength, from using polymer concrete [004]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the concrete from any suitable concrete material, such as disclosed by AAPA, for the disclosed known advantages such as superior strength. 
Claims 3 and 4, Kishi does not appear to specifically mention the polymer of the reinforcing material being one selected from the claimed group but Kishi does disclose the use of CHDM [0075] and the current specification discloses that the polymer can be any polymer that includes CHDM [010]. Plus, Edwards discloses that it is known in the art to use PETG as a matrix resin (see entire document including column 2, lines 25-65). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer of the reinforcing material from any suitable CHDM matrix polymer material, such as PETG, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 5 and 6, the curing agent comprises a cross-linking reagent and free radical initiator ([007] of the current application).
Claim 7, the cross-linking reagent is styrene ([007] of the current application).
Claim 8, the free radical initiator is methyl ethyl ketone peroxide or benzoyle peroxide ([007] of the current application).
Claim 9, the UPR is created by combining maelic anyhydride and phthalic anhydride with propylene glycol ([007] of the current application).
Claim 10, the reinforcement fiber of the reinforcing material is one selected from the group of: carbon fiber, glass fiber, basalt fiber, and aramid fiber ([0056]-[0063]).
Claim 11, Kishi discloses an interlaced composite component comprising: a first set of two or more warp tapes parallel to each other and separated from one another by a warp gap; and a first set of two or more weft tapes parallel to each other and separated from one another by a weft gap; wherein at least a portion of the warp tapes are interlaced with, and bonded to, at least a portion of the first set of weft tapes at locations of interlacing [0009]. Further, Kishi discloses that the prepreg may have any reinforcing style [0009] and the examiner takes official notice that it is known in the art to construct a prepreg as claimed with a first set of two or more warp tapes parallel to each other and separated from one another by a warp gap; and a first set of two or more weft tapes parallel to each other and separated from one another by a weft gap; wherein at least a portion of the warp tapes are interlaced with, and bonded to, at least a portion of the first set of weft tapes at locations of interlacing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric with any suitable construction, such as claimed, based on the desired fiber reinforced composite properties for the intended application. 
Claims 12 and 13, at least one of the fibers/tapes of the interlaced composite comprises a CHDM-containing polymer ([0056]-[0063] and [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789